Citation Nr: 0526919	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for the veteran's right (major) upper extremity 
diabetic neuropathy.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's left (minor) upper extremity 
diabetic neuropathy.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right lower extremity diabetic 
neuropathy for the period prior to February 9, 2005.  

4.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's right lower extremity diabetic 
neuropathy for the period on and after February 9, 2005.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left lower extremity diabetic 
neuropathy for the period prior to February 9, 2005.  

6.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's left lower extremity diabetic 
neuropathy for the period on and after February 9, 2005.  

7.  Entitlement to special monthly compensation in excess of 
the rate payable under 38 U.S.C.A. § 1114(n) (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
established service connection for diabetes mellitus with 
diabetic retinopathy; assigned a 100 percent evaluation for 
that disability; granted special monthly compensation under 
the provisions of 38 U.S.C.A. §1114(p) at the rate 
intermediate between that payable under 38 U.S.C.A. § 1114(l) 
and (m); and denied special monthly compensation based on the 
need for regular aid and attendance.  In October 2001, the 
RO, in pertinent part, recharacterized the veteran's diabetic 
disability as diabetic retinopathy and glaucoma evaluated as 
100 percent disabling; diabetes mellitus evaluated as 20 
percent disabling; diabetic gastroparesis evaluated as 
noncompensable; right (major) upper extremity diabetic 
neuropathy evaluated as noncompensable; left (minor) upper 
extremity diabetic neuropathy evaluated as noncompensable; 
right lower extremity diabetic neuropathy evaluated as 
noncompensable; left lower extremity diabetic neuropathy 
evaluated as noncompensable; and impotence evaluated as 
noncompensable.  

In November 2002, the RO, in pertinent part, increased the 
evaluation for the veteran's diabetes mellitus from 20 to 40 
percent; increased the evaluation for his right (major) upper 
extremity diabetic neuropathy from noncompensable to 40 
percent; increased the evaluation for his left (minor) upper 
extremity diabetic neuropathy from noncompensable to 30 
percent; increased the evaluations for his right and left 
lower extremity diabetic neuropathy from noncompensable to 20 
percent; increased the evaluation for his diabetic 
gastroparesis from noncompensable to 20 percent disabling; 
granted special monthly compensation under the provisions of 
38 U.S.C.A. §1114(p) at the rate payable under 38 U.S.C.A. 
§ 1114(n) and effectuated the awards as of February 25, 1999.  
In June 2003, the Board remanded the veteran's appeal to the 
RO for additional action.  

In April 2004, the Board granted both a 100 percent schedular 
evaluation for the veteran's diabetes mellitus and a 60 
percent evaluation for his diabetic gastroparesis; denied 
both a compensable evaluation for his impotence and special 
monthly compensation based on the loss of use of a creative 
organ; and remanded the issues of his entitlement to 
increased evaluations for his right upper extremity diabetic 
neuropathy, left upper extremity diabetic neuropathy, right 
lower extremity diabetic neuropathy, left lower extremity 
diabetic neuropathy, and special monthly compensation at the 
rate in excess of that payable under 38 U.S.C.A. § 1114(n).  
In February 2005, the RO effectuated the Board's decision; 
increased the evaluations for the veteran's right and left 
lower extremity diabetic neuropathy from 20 to 40 percent and 
effectuated the awards as of February 9, 2005.  

The Board observes that the veteran has appealed from initial 
evaluations assigned for his service-connected diabetic 
peripheral neuropathy.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial evaluation 
in excess of 40 percent for the veteran's right (major) upper 
extremity diabetic neuropathy; an initial disability 
evaluation in excess of 30 percent for his left (minor) upper 
extremity diabetic neuropathy; a disability evaluation in 
excess of 20 percent for his right lower extremity diabetic 
neuropathy for the period prior to February 9, 2005; a 
disability evaluation in excess of 40 percent for his right 
lower extremity diabetic neuropathy for the period on and 
after February 9, 2005; a disability evaluation in excess of 
20 percent for his left lower extremity diabetic neuropathy 
for the period prior to February 9, 2005; and a disability 
evaluation in excess of 40 percent for his left lower 
extremity diabetic neuropathy for the period on and after 
February 9, 2005.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled 

For the reasons and bases addressed below, a separate 50 
percent evaluation for the veteran's right (major) upper 
extremity diabetic neuropathy under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2004), a separate 40 
percent evaluation for his right (major) upper extremity 
diabetic neuropathy under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2004); a separate 40 percent 
evaluation for his left (minor) upper extremity diabetic 
neuropathy under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2004), a separate 30 percent evaluation 
for his left (minor) upper extremity diabetic neuropathy 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2004); a 40 percent evaluation for his right lower 
extremity diabetic neuropathy for the period prior to 
February 9, 2005; a separate 20 percent evaluation for his 
right lower extremity peripheral neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526 
(2004), a 40 percent evaluation for his left lower extremity 
diabetic neuropathy for the period prior to February 9, 2005; 
a separate 20 percent evaluation for his left lower extremity 
peripheral neuropathy under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526 (2004), and special monthly 
compensation payable at the rate under 38 U.S.C.A. § 1114(s) 
(West 2002) are GRANTED.

Evaluations in excess of 40 percent for the veteran's right 
and left lower extremity diabetic neuropathy for the period 
on and after February 9, 2005, are DENIED.  


FINDINGS OF FACT

1.  The veteran's right (major) upper extremity diabetic 
neuropathy has been shown to be manifested by no more than 
severe incomplete paralysis of the median and ulnar nerves.  

2.  The veteran's left (minor) upper extremity diabetic 
neuropathy has been shown to be manifested by no more than 
severe incomplete paralysis of the median and ulnar nerves.  

3.  The veteran's right lower extremity diabetic neuropathy 
has been shown to be manifested by no more than moderately 
severe incomplete paralysis of the sciatic nerve and severe 
incomplete paralysis of the femoral nerve.  

4.  The veteran's left lower extremity diabetic neuropathy 
has been shown to be manifested by no more than moderately 
severe incomplete paralysis of the sciatic nerve and severe 
incomplete paralysis of the femoral nerve.  

5.  The veteran has two service-connected disabilities 
evaluated as 100 percent disabling and additional separate 
and distinct service-connected disabilities independently 
evaluated at more than 60 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 50 percent evaluation for the 
veteran's right (major) upper extremity diabetic neuropathy 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8515 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.68, 4.124a, 
Diagnostic Code 8515 (2004).  
2.  The criteria for a separate 40 percent evaluation for the 
veteran's right (major) upper extremity diabetic neuropathy 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8516 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.68, 4.124a, 
Diagnostic Code 8516 (2004).  

3.  The criteria for a separate 40 percent evaluation for the 
veteran's left (minor) upper extremity diabetic neuropathy 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8515 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.68, 4.124a, 
Diagnostic Code 8515 (2004).  

4.  The criteria for a separate 30 percent evaluation for the 
veteran's left (minor) upper extremity diabetic neuropathy 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8516 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.68, 4.124a, 
Diagnostic Code 8516 (2004).  

5.  The criteria for a separate 40 percent evaluation for the 
veteran's right lower extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for 
the period prior to February 9, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.68, 4.124a, Diagnostic Code 8520 
(2004).  

6.  The criteria for a separate evaluation in excess of 40 
percent evaluation for the veteran's right lower extremity 
diabetic neuropathy under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for the period on and after 
February 9, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.68, 4.124a, Diagnostic Code 8520 (2004).  

7.  The criteria for a separate 20 percent evaluation for the 
veteran's right lower extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.68, 4.124a, 
Diagnostic Code 8526 (2004).  

8.  The criteria for a separate 40 percent evaluation for the 
veteran's left lower extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for 
the period prior to February 9, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.68, 4.124a, Diagnostic Code 8520 
(2004).  

9.  The criteria for a separate evaluation in excess of 40 
percent evaluation for the veteran's left lower extremity 
diabetic neuropathy under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 for the period on and after 
February 9, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.68, 4.124a, Diagnostic Code 8520 (2004).  

10.  The criteria for a separate 20 percent evaluation for 
the veteran's left lower extremity diabetic neuropathy under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.68, 4.124a, 
Diagnostic Code 8526 (2004).  

11.  The criteria for special monthly compensation payable at 
the rate under 38 U.S.C.A. § 1114(s) have been met.  38 
U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.351(i)(1) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetic Neuropathy

A.  Historical Review

The report of a May 2000 VA examination for compensation 
purposes states that the veteran developed Type 2 diabetes 
mellitus within one year of service separation.  In April 
2001, the RO granted service connection for diabetes mellitus 
with diabetic retinopathy and assigned a 100 percent 
schedular evaluation for that disability.   

The report of an August 2001 VA examination for compensation 
purposes relates that the veteran exhibited "some evidence 
of polyneuropathy" in the upper and lower extremities.  In 
October 2001, the RO, in pertinent part, recharacterized the 
veteran's diabetic disability as disability as diabetic 
retinopathy and glaucoma evaluated as 100 percent disabling; 
diabetes mellitus evaluated as 20 percent disabling; diabetic 
gastroparesis evaluated as noncompensable; right (major) 
upper extremity diabetic neuropathy evaluated as 
noncompensable; left (minor) upper extremity diabetic 
neuropathy evaluated as noncompensable; right lower extremity 
diabetic neuropathy evaluated as noncompensable; left lower 
extremity diabetic neuropathy evaluated as noncompensable; 
and impotence evaluated as noncompensable.  

In November 2002, the RO increased the evaluations for the 
veteran's right (major) upper extremity diabetic neuropathy 
from noncompensable to 40 percent; for his left (minor) upper 
extremity diabetic neuropathy from noncompensable to 30 
percent; and for his right and left lower extremity diabetic 
neuropathy from noncompensable to 20 percent.  In February 
2005, the RO increased the evaluations for the veteran's 
right and left lower extremity diabetic peripheral neuropathy 
from 20 to 40 percent and effectuated the awards as of 
February 9, 2005.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Compensable 
complications of diabetes mellitus are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.119 (2004).  

A January 2001 physical evaluation from N. Murali, M.D., 
conveys that the veteran had severe peripheral neuropathy.  
Clinical documentation from the Regional Medical Center dated 
in May 2001 indicates that the veteran exhibited diminished 
sensation to pinprick, dullness, and vibration over the 
extremities; hyperreflexic deep tendon reflexes; and a sharp 
sensation over the right lower extremity.  

At the August 2001 VA examination for compensation purposes, 
the veteran complained of bilateral upper extremity 
paresthesia to the level of the deltoid and bilateral lower 
extremity dysesthesias and pain below the level of the 
mid-thigh.  He clarified that he had "no feeling in his arms 
and his legs."  On podiatric evaluation, the veteran 
exhibited a dense neuropathy to the left deltoid and above 
the knees.  On neurological evaluation, the veteran was found 
to exhibit "some evidence of polyneuropathy" in the upper 
and lower extremities.  

An August 2001 hospital summary from the Regional Medical 
Center states that the veteran exhibited no sensation up to 
the level of his elbows and his knees due to neuropathic 
damage; "essentially absent" knee and ankle reflexes, 
bilaterally; and unresponsive plantar reflexes.  An August 
2001 VA hospital summary notes that the veteran complained of 
tingling in the upper extremities from the fingertips to the 
upper extremities and the lower extremities from the toes to 
the knees.  

At a November 2003 VA examination for compensation purposes, 
the veteran exhibited right upper extremity diminished to 
absent deep tendon reflexes, diminished primary sensations in 
a high-glove pattern almost to the right elbow with 
diminution to light touch, pinprick, and vibration, muscle 
mass loss in a diffuse pattern, and 4/5 muscle strength; left 
upper extremity primary sensation loss to a lesser degree 
than in the right upper extremity, 1+ tendon reflexes, mild 
diffuse atrophy, and 4/5 muscle strength; right lower 
extremity absent tendon reflexes at the knee and the ankle, a 
profound loss of sensation to vibration and light touch, and 
minimal weakness; and left lower extremity diminished to 
absent tendon reflexes at the ankle, diminished reflexes at 
the knee, and a profound loss of primary sensation.  The VA 
examiner commented that:

The distribution of his neuropathy 
findings would include median, ulnar, and 
radial nerves in both upper extremities 
and in both lower extremities the distal 
branches of sciatic including deep and 
superficial peroneal, medial, and lateral 
plantar nerves.  It should be noted that 
his findings are slightly more intense on 
the right side than on the left side.  

At a February 2005 VA examination for compensation purposes, 
the veteran complained of bilateral hand numbness; bilateral 
lower extremity muscle and joint pain; and bilateral foot 
burning and nocturnal restlessness.  He denied experiencing 
the loss of use of his extremities.  On examination, the 
veteran exhibited decreased primary sensations of light touch 
and vibration in the hands in a glove fashion extending above 
the wrists; evidence of a profound loss of primary sensations 
of light touch and vibration in the lower extremities in a 
high stocking pattern up to the knees; and absent tendon 
reflexes in the arms and the legs.  An impression of a 
moderately severe peripheral neuropathy affecting both the 
median and ulnar nerves of the upper extremities and the 
sciatic and femoral nerves of the lower extremities was 
advanced.  

1.  Upper Extremities

A 10 percent evaluation is warranted mild incomplete 
paralysis of the median nerve of either upper extremity.  A 
20 percent disability evaluation requires moderate incomplete 
paralysis of the minor upper extremity.  A 30 percent 
evaluation requires moderate incomplete paralysis of the 
major upper extremity.  A 40 percent evaluation requires 
severe incomplete paralysis of the minor upper extremity.  A 
50 percent evaluation requires severe incomplete paralysis of 
the major upper extremity.  A 60 percent evaluation requires 
complete paralysis of the minor upper extremity with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of the index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  A 70 percent evaluation requires complete 
paralysis of the major upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2004).  

A 10 percent evaluation is warranted mild incomplete 
paralysis of the ulnar nerve of either upper extremity.  A 20 
percent disability evaluation is warranted for moderate 
incomplete paralysis of the minor upper extremity.  A 30 
percent evaluation requires either moderate incomplete 
paralysis of the major upper extremity or severe incomplete 
paralysis of the minor upper extremity.  A 40 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity.  A 50 percent evaluation requires complete 
paralysis of the minor upper extremity with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences, loss of extension of the 
ring and the little fingers, an inability to spread or 
reverse the fingers, an inability to adduct the thumb, and 
weakness of wrist flexion.  A 60 percent evaluation requires 
complete paralysis of the major upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2004).  

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a (2004).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2004).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68 (2004).  

a.  Right Upper Extremity

The veteran's right (major) upper extremity diabetic 
neuropathy has been determined by VA examiners to affect the 
median and ulnar nerves.  The veteran has been consistently 
shown to manifest significant sensory impairment; severely 
diminished or absent deep tendon reflexes; and no significant 
loss of use of the arm.  Given such findings and as the 
veteran's neurological impairment is not wholly sensory in 
nature, the veteran's right upper extremity disability 
picture is consistent with severe incomplete paralysis of the 
median and ulnar nerves meriting assignment of at least a 50 
percent evaluation under Diagnostic Code 8515 and a 40 
percent evaluation under Diagnostic Code 8516.  In the 
absence of complete paralysis of either the median or the 
ulnar nerves, the Board finds that a separate 50 percent 
evaluation and a separate 40 percent evaluation for the 
veteran's right (major) upper extremity diabetic neuropathy 
are warranted.  

b.  Left Upper Extremity

The veteran's left (minor) upper extremity diabetic 
neuropathy has been determined by VA examiners to affect both 
the median and the ulnar nerves.  The veteran has been 
consistently shown to manifest significant sensory 
impairment; severely diminished or absent deep tendon 
reflexes; and no significant loss of use of the arm.  Given 
such findings and as the veteran's neurological impairment is 
not wholly sensory in nature, the veteran's left upper 
extremity disability picture is consistent with severe 
incomplete paralysis of the median and ulnar nerves meriting 
assignment of at least a 40 percent evaluation under 
Diagnostic Code 8515 and a 30 percent evaluation under 
Diagnostic Code 8516.  In the absence of complete paralysis 
of either the median or the ulnar nerves, the Board finds 
that a separate 40 percent evaluation and a separate 30 
percent evaluation for the veteran's left (major) upper 
extremity diabetic neuropathy are warranted.  

2.  Lower Extremities

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve of either lower extremity.  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy.  A 80 
percent evaluation requires complete paralysis with the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the anterior crural (femoral) nerve.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
30 percent evaluation requires severe incomplete paralysis.  
A 40 percent evaluation requires complete paralysis of the 
quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic 
Code 8526 (2004).  

The veteran's right and left lower extremity diabetic 
neuropathy has been determined to affect the sciatic and 
femoral nerves of both extremities.  The veteran has been 
consistently shown to manifest by significant sensory 
impairment; severely diminished or absent deep tendon 
reflexes; no more than mild lower extremity muscle atrophy; 
and no significant loss of use of the lower extremities.  As 
the veteran's neurological impairment is not wholly sensory 
in nature and in the absence of marked muscular atrophy of 
either extremity, the veteran's right and left lower 
extremity disability picture is consistent with moderately 
incomplete paralysis of the sciatic nerves and severe 
incomplete paralysis of the femoral nerves meriting 
assignment of no more than 40 percent evaluations under 
Diagnostic Code 8520 and 30 percent evaluations under the 
provisions of Diagnostic Code 8526.  The veteran's bilateral 
lower extremity disability picture has remained essentially 
the same.  In the absence of complete paralysis of either the 
sciatic or femoral nerves, the Board finds that separate 40 
percent evaluation under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 and separate 30 percent 
evaluations under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 and no more are warranted for the period 
prior to and after February 9, 2005.  


II.  Special Monthly Compensation

Where the veteran has a single service-connected disability 
rated as 100 percent and additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, special monthly 
compensation shall be paid at the "s" rate.  38 U.S.C.A. 
§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i)(1) (2004).  

Service connection is currently in effect for diabetes 
mellitus evaluated as 100 percent disabling, diabetic 
retinopathy and glaucoma evaluated as 100 percent disabling; 
diabetic gastroparesis evaluated as 60 percent disabling; 
right (major) extremity diabetic neuropathy evaluated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 and 40 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516; left 
(minor) extremity diabetic neuropathy evaluated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 and 30 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516; right 
lower extremity peripheral neuropathy evaluated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 and 30 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526; left 
lower extremity peripheral neuropathy evaluated as 40 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 and 30 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8526; left 
first, second, and fifth toe amputation residuals evaluated 
as 30 percent disabling; myocardial infarction residuals 
evaluated as 10 percent disabling; and impotence evaluated as 
noncompensable.  

As the veteran has two service-connected disabilities 
evaluated as 100 percent and additional service-connected 
disability or disabilities independently ratable at more than 
60 percent, separate and distinct from the 100 percent 
service-connected disabilities and involving different 
anatomical segments or bodily systems , the Board finds that 
special monthly compensation payable at the rate under 38 
U.S.C.A. § 1114(s) (West 2002) is warranted.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In July 
2001, June 2003, and October 2004, the veteran was provided 
with VCAA notices which informed him of the evidence needed 
to support his claims; what actions he needed to undertake; 
and how the VA would assist him in developing his claims. The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran's claims would not constitute 
prejudicial error given the favorable resolution of his 
claims above.  

ORDER

A separate 50 percent evaluation for the veteran's right 
(major) upper extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004) 
is GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  

A separate 40 percent evaluation for the veteran's right 
(major) upper extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004) 
is GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  

A separate 40 percent evaluation for the veteran's left 
(minor) upper extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004) 
is GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  

A separate 30 percent evaluation for the veteran's left 
(minor) upper extremity diabetic neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004) 
is GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  

A separate 40 percent evaluation for the veteran's right 
lower extremity diabetic neuropathy under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004) for the 
period prior to February 9, 2005 is GRANTED subject to the 
laws and regulations governing the award of monetary 
benefits.  

A separate evaluation in excess of 40 percent evaluation for 
the veteran's right lower extremity diabetic neuropathy under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004) for the period on and after February 9, 2005 is 
DENIED.  

A separate 20 percent evaluation for the veteran's right 
lower extremity peripheral neuropathy under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8526 (2004) is GRANTED 
subject to the laws and regulations governing the award of 
monetary benefits.  

A separate 40 percent evaluation for the veteran's left lower 
extremity diabetic neuropathy under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2004) for the period 
prior to February 9, 2005 is GRANTED subject to the laws and 
regulations governing the award of monetary benefits.  

A separate evaluation in excess of 40 percent evaluation for 
the veteran's left lower extremity diabetic neuropathy under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004) for the period on and after February 9, 2005 is 
DENIED.  

A separate 20 percent evaluation for the veteran's left lower 
extremity peripheral neuropathy under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8526 (2004) is GRANTED 
subject to the laws and regulations governing the award of 
monetary benefits.  

Special monthly compensation at the rate payable under 38 
U.S.C.A. § 1114(s) (West 2002) is GRANTED subject to the laws 
and regulations governing the award of monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


